Citation Nr: 9933392	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  96-47 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to service connection for a right hip 
disability.  



REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.  

This appeal arises from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The case was before the Board of Veterans' 
Appeals (Board) in April 1998 at which time it was remanded 
for additional development.  The RO has completed the 
development to the extend possible and returned the case to 
the Board.


FINDINGS OF FACT

1.  The record does not include any competent evidence of a 
nexus between any current bilateral ankle disability and the 
veteran's military service.

2.  The record does not include any competent evidence of a 
nexus between any current bilateral knee disability and the 
veteran's military service.

3.  The record does not include any competent evidence of a 
nexus between any current right hip disability and the 
veteran's military service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral ankle disability.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a bilateral knee disability.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right hip disability.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Background.  To establish service connection for a 
claimed disability, the facts as shown by evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(1999).  

A claim for service connection, like all claims, must be well 
grounded.  38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629, 633 (1992).  To be well grounded, there must 
be sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  It is not 
necessary for a claimant to submit evidence which 
conclusively proves his claim to be well grounded.  Id. at 
611; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) ("Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [ § 5107(a)].").

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court), in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) has 
held that in order for a claim to be well grounded, there 
must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza, supra; see also Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. denied, 118 S. Ct. 2348 (1998).

Alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997).

Factual Background.  Service medical records reflect that the 
veteran was seen in November 1966 for complaints relating to 
his feet and ankles.  Pes planus was noted and recommended 
treatment consisted of (1) "Ace both feet;" (2) Hot Soaks; 
and (3) Darvon.  In April 1967 service medical records reveal 
that the veteran slipped on a ladder and injured his lower 
left leg.  His ankle was painful.  There was minimal swelling 
and no discoloration.  X-rays did not reveal any evidence of 
a fracture.  The impression noted was ligamentous strain.  
The veteran was told to use heat and elevate the ankle.  
Darvon was prescribed.  The veteran was ordered to return the 
following week.  Six days later, service medical records 
reveal that the veteran returned for follow up.  It was 
reported that he had sprained his ankle one week previously.  
He was feeling better.  He was told to continue to use an ace 
bandage and crutches.  He was to start weight bearing and be 
on full duty by the next week.  There was minimal tenderness 
and edema.  In November 1967 the veteran was seen for 
complaints of "trouble with L foot."  Physical examination 
was negative and no treatment was recommended.  On a Report 
of Medical History dated in July 1968 the veteran denied any 
current knee or joint problems.  In the section for the 
physician's summary it was noted that there was no other 
significant illness or injury during service other than those 
listed.  The listed injuries did not include any injury to 
the ankles, knees or hips.  The claims folder does not 
contain a service separation examination report.  

In August 1993 the veteran submitted a claim for service 
connection for bilateral ankle and knee disabilities.

A VA examination was performed in December 1993.  The veteran 
reported that in 1967, while in the service, he fell off a 
trunk, injured his right ankle and right hip, was treated 
with a cast, and was off work for a month.  The veteran 
denied any injury to the left ankle.  The veteran did not 
have any follow up treatment after his discharge.  The 
veteran reported pain in his right hip and ankle which had 
increased over the last year.  The diagnoses were old injury 
of right hip and right ankle.  The examiner indicated that 
the veteran should be seen by an orthopedic consultant.  X-
rays of the right and left ankles revealed no significant 
abnormality and some degenerative changes.

In June 1996 the RO received copies of the veteran's 
treatment records from a private physician, Dr. Steven 
Thompson.  Records dated in August 1970 from Dr. Thompson 
include a diagnosis of internal derangement of the left knee.  
Dr. Thompson noted that the veteran had a service-connected 
accident while at work in April 1967.  He twisted his left 
knee.  Since then he had multiple episodes of locking, 
popping and twisting.  The impression was torn medial 
meniscus, left knee.  In August 1970 an arthroscopy of the 
left knee with a partial medial meniscectomy, patella shaving 
and partial synovectomy was performed.  

In December 1996 the veteran testified at a hearing before a 
Hearing Officer at the RO.  The veteran recounted that he had 
fallen off a ladder in service.  He lost his balance and 
slipped and fell.  He twisted his ankle and fell on the 
concrete and hit his head on the floor.  He was taken to the 
emergency clinic at Otis Air Force Base.  His foot and ankle 
had kind of snapped out of place.  He was treated immediately 
for his ankle.  He was X-rayed from his waist down.  His 
ankle was in a cast.  He fell approximately 12 feet to the 
floor.  When he was discharged from the service he told a 
doctor a Wilford Hall Hospital that he was getting therapy 
for his hip, knee and ankles.  He was told to turn a form 
into his local VA hospital.  He turned it in when he returned 
home to Houston.  He was never given a schedule for therapy.

VA outpatient treatment records for the period from January 
1980 to December 1994 reflect that in September 1983 the 
veteran was seen for complaints of right ankle and right knee 
pain.  The pain was secondary to a fall the veteran had 
suffered that morning.  In June 1990 it was noted that the 
veteran had pain in the left knee since a May 1990 automobile 
accident.  Minimal swelling of the left knee was noted.  The 
diagnosis was post traumatic arthritis.  September 1993 and 
March 1994 outpatient treatment records show that the veteran 
was seen for right hip pain.  X-rays did not reveal 
degenerative joint disease.  It was recommended that the 
veteran lose weight and use NSAIDS.  November VA records 
which do not include a legible date as to the year, included 
a diagnosis of chronic right hip pain.  March 1997 VA records 
reflect that the veteran was seen for complaints of right 
knee pain.  The impression was degenerative joint disease of 
the knee.  

The claims folder includes two envelopes addressed to the 
veteran which were returned to the RO by the Post Service.  
There is no indication in the claims folder of any 
alternative current address for the veteran.  

Analysis:  Bilateral Ankle Disability.  The service medical 
records demonstrate that the veteran slipped off a ladder in 
April 1967 and sprained his left ankle.  A chronic ankle 
disability was not shown in service.  The veteran sustained 
an injury to his left ankle during service followed by two 
weeks of treatment and a statement from the doctor that the 
veteran would return to full duty the next week.  Following 
that two week period there are no further references to any 
ankle disability.  It was not noted on the Report of Medical 
History at the time of service separation.  The next clinical 
record of ankle pain appears in September 1983 VA records.  

In this instance there is no competent medical evidence which 
links any current ankle disability with the incident in 
service.  The VA physician, who in December 1993 diagnosed 
"old" injury of the right ankle, did not attribute the 
injury to service or any incident therein.  

The Board has noted that veteran's statements that he has 
continuing symptoms since service.  The Court in Savage v. 
Gober, 10 Vet. App. 488 (1997), set forth chronicity and 
continuity standards for establishing a well-grounded claim.  
The Court held that the continuity of symptomatology 
provision of § 3.303(b) did not require that there be 
medical-nexus evidence relating the veteran's present 
disability to service, otherwise the continuity of 
symptomatology provision would simply be a nullity.  
Nevertheless, because it would not necessarily follow that 
there is a relationship between any present disability and 
the continuity of symptomatology demonstrated, the Court held 
that medical evidence was required to demonstrate such a 
relationship unless such a relationship is one as to which a 
lay person's observation was competent.  

Although the veteran is competent to relate his symptoms, he 
is not a medical professional and is not competent to 
diagnose an ankle disorder or to attribute it to a specific 
cause.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Without medical evidence which links a current ankle 
disability to an incident of the veteran's military service, 
the veteran's claim of entitlement to service connection for 
an ankle disability is not well grounded.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. Oct. 7, 1997), aff'd 9 Vet. App. 341 
(1996).  

Bilateral Knee Disability.  The veteran has attributed his 
current knee disabilities to the fall in service.  In 1970 he 
related that history to his private physician who recorded it 
in the clinical record.  There is no indication that Dr. 
Thompson had reviewed the service medical records or had any 
knowledge of the incident in service other than from the 
history reported by the veteran.  Dr. Thompson did not state 
any opinion as to the origins of the left knee disability 
found in August 1970, nor did his diagnosis refer in any way 
to the veteran's military service.

Unenhanced reports of a history transcribed by a medical 
examiner do not constitute "competent medical evidence" for 
the purposes of establishing a well grounded claim.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  

The veteran's statements are not sufficient to provide a 
nexus between his current knee disabilities and the incident 
in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In the absence of competent medical evidence which provides a 
nexus between a current knee disability and an incident of 
the veteran's military service, the claim of entitlement to 
service connection for a knee disability is not well 
grounded.  The veteran's claim for service connection for 
bilateral knee disabilities is not well grounded.  

Right Hip.  The claims folder includes treatment records 
reflect that the veteran was seen for complaints of right hip 
pain in the early 1990's.  There is no competent evidence in 
the claims folder which connects the current complaints of 
right hip pain with any incident in service.  

The only evidence which provides such a link consists of the 
statements of the veteran that he injured his hip during 
service when he fell in 1967.  The veteran is not competent 
to diagnosis a medical disorder or to attribute it to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the absence of competent medical evidence linking any 
current right hip disability to service, the veteran's claim 
is not well grounded.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).


ORDER

Service connection for a bilateral ankle disability is 
denied.  

Service connection for a bilateral knee disability is denied. 

Service connection for a right hip disability is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

